Citation Nr: 9911190	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error in the 
November 5, 1986, rating decision for failure to grant 
service connection for pes valgo-planus, bilateral, and for 
the residuals of left 5th toe arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1986.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

In March 1997, the veteran raised contentions to the effect 
that service connection is warranted for arthritis.  In April 
1997, the RO informed the veteran of the evidence necessary 
to support such a claim.  The following month, the veteran 
asked that the RO obtain VA treatment records, dated since 
January 1997, to support his claim.  Thereafter, the RO 
requested and received records from the Kansas City VA 
Medical Center; however, the RO has not adjudicated the claim 
for service connection for arthritis.  Therefore, this matter 
is referred to the RO for appropriate action.


FINDING OF FACT

The proper laws and regulations and the facts as they were 
known at the time were before the RO in November 5, 1986, 
when it denied entitlement to service connection for pes 
valgo-planus, bilateral, and failed to grant service 
connection for the residuals of left 5th toe arthroplasty.


CONCLUSION OF LAW

The November 5, 1986, rating decision, which failed to grant 
entitlement to service connection for pes valgo-planus, 
bilateral, and for left 5th toe arthroplasty was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1986, the RO received the veteran's claim of 
entitlement to service connection for right foot disability 
and any other diseases or injuries noted in his health 
records.

By a rating action on November 5, 1986, the RO granted 
entitlement to service connection for a post-operative right 
foot malunion osteotomy with scar and assigned a 20 percent 
disability rating.  The RO denied entitlement to service 
connection for pes valgo-planus, bilateral, with hammertoes 
and bunions, on the basis that it had existed prior to 
service and was not aggravated by service.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, he did not appeal.  

The issue currently before the Board is whether the RO 
committed clear and unmistakable error in the rating decision 
of November 5, 1986, when it failed to grant service 
connection for pes valgo-planus, bilateral, and for the 
residuals of left 5th digit arthroplasty.  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  In order for a claim of clear 
and unmistakable error to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim clear and unmistakable error 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of clear and unmistakable error.  Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).

In November 1986, service connection connoted many factors, 
but basically, it meant that the facts, shown by evidence, 
established that a particular disease or injury resulting in 
disability had been incurred coincident with service in the 
Armed Forces, or if preexisting such service, had been 
aggravated therein. 38 U.S.C. § 331 (1986); 38 C.F.R. § 
3.303(a) (1986).  A preexisting injury or disease was 
considered to have been aggravated by active military, naval, 
or air service, where there was an increase in disability 
during such service, unless there was a specific finding that 
the increase in disability had been due to the natural 
progress of the disease.  38 U.S.C. § 353 (1986); 38 C.F.R. 
§ 3.306(a) (1986).  Where, as here, the veteran had peacetime 
service, the specific finding requirement that an increase in 
disability was due to the natural progress of the condition 
was met when the available evidence of a nature generally 
acceptable as competent showed that the increased severity of 
a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration was to be given to the circumstances, 
conditions, and hardships of service.  38 C.F.R. § 3.306(c).  

Evidence on file at the time of the November 5, 1986, rating 
decision consisted of the veteran's service medical records 
and the reports of VA examinations, performed in September 
1986.

During the veteran's October 1980 service entrance 
examination, he responded in the negative when asked if he 
then had, or had ever had, foot trouble.  The physical 
examination revealed that he had pes planus.  He was given an 
L1 physical profile for his lower extremities.

The veteran's service medical records show that he was 
treated on numerous occasions for various foot problems.  In 
October 1981, a consultation with the podiatry service 
revealed mild to moderate flat feet.  

In January 1984, the veteran underwent a partial 
phalangectomy to correct a hammer toe deformity of the right 
5th digit.  In May 1984, he underwent a dorsiflexory chevron 
osteotomy, 3rd metatarsal, right foot, to correct intractable 
plantar keratosis.  He also underwent arthroplasty to correct 
a hammer toe deformity of the left 5th digit.  In November 
1984, the veteran was issued a permanent L3 profile due to 
flat feet, moderate; painful corns and calluses, bilateral; 
and a painful, slow-healing bone in the right foot.  

In January and February 1985, the veteran was hospitalized 
for treatment of a recurrent corn on his left 5th toe and for 
pain in his right 3rd metatarsophalangeal joint.  He 
underwent left 5th toe resection arthroplasty of the proximal 
interphalangeal joint and right 3rd metatarsal osteotomy with 
K wire fixation.

During an orthopedic consultation in October 1985, it was 
noted that the veteran had bilateral pes valgoplanus, severe, 
which had existed prior to service.  It was further reported 
that it had been aggravated by service.

In January 1986, the veteran was hospitalized to evaluate his 
foot problems in conjunction with Medical Evaluation Board 
proceedings.  The physical examination disclosed that both 
feet exhibited "severe pes valgoplanus deformity of a 
moderate degree."  The 5th toes were markedly shortened but 
asymptomatic.  The scars on the 5th toes were pain free.  The 
final diagnoses included bilateral severe pes valgo planus 
deformity, flexible.  It was noted that it had existed prior 
to service.  Asymptomatic, status post surgeries of the 5th 
toes, service acquired, was also diagnosed.  In the January 
1986 report of Medical Evaluation Board examination, the 
veteran's pes planus was described as moderate.  

On the report of the Medical Evaluation Board proceedings, 
dated in March 1986, the diagnoses included bilateral severe 
pes valgoplanus deformity, flexible.  It was noted that that 
disability had existed prior to service and that it had been 
permanently aggravated by service.  The status post bilateral 
5th toe was described as asymptomatic.  The Medical 
Evaluation Board did not determine that it was incurred or 
aggravated during service.  Thereafter, the veteran was 
referred to a Physical Evaluation Board (PEB), which found 
the veteran physically unfit for further duty, due to right 
foot, malunion osteotomy, with painful scar, and arthritis.  
The PEB stated that the pes valgoplanus deformity and status 
post bilateral 5th toe surgeries were not ratable. 

During a September 1986 VA podiatric examination, the veteran 
complained of aching pain in the right foot radiating to the 
ankle.  The physical examination disclosed severe pronation 
of both feet.  The radiologist reported that X-rays of the 
feet with weight bearing revealed no pes planus on either 
side.  Following the examination, the examiner's diagnoses 
included 3rd degree pes planus.  No diagnosis pertaining to 
the left 5th toe was made.

The foregoing evidence clearly shows that the veteran's pes 
planus preexisted service and that shortly after his entry on 
active duty, it was mild to moderate in degree.  By the time 
of the veteran's separation, there was evidence that the pes 
planus continued to be moderate in degree.  There was also 
evidence that it was present to a severe degree.  Although 
3rd degree pes planus was diagnosed during the September 1986 
VA examination, X-rays failed to confirm the diagnosis.  

The veteran does not question the fact that the RO applied 
the proper laws and regulations in November 1986 or that the 
facts as they were known at the time were before the RO.  
Rather, he claims that after weighing the evidence, the RO 
came to the improper conclusion that his preexisting pes 
planus had not been aggravated by service.  As noted above, 
however, such allegations do not fit the stringent definition 
of clear and unmistakable error.  In fact, in November 1986, 
there was evidence to support the RO's finding that the 
veteran's preexisting pes valgo planus, bilateral, had not 
increased in severity beyond natural progression.  There was 
simply nothing in the record in November 1986 to show that 
the RO had made an "undebatable" error which would have 
compelled a different result.  Accordingly, it cannot be said 
that the denial of service connection for pes valgo-planus 
involved clear and unmistakable error.

Neither the Medical Evaluation Board nor the PEB determined 
that the veteran had ratable disability of his left 5th toe.  
Moreover, no disorder of the veteran's left 5th toe was found 
on the September 1986 VA examination.  Therefore, the RO's 
failure to grant service connection for arthroplasty of the 
left 5th toe was not based upon clear and unmistakable error.


ORDER

Clear and unmistakable error not having been found in the 
RO's November 5, 1986, rating decision, which failed to grant 
entitlement to service connection for pes valgo-planus, 
bilateral, and for the residuals of left 5th toe 
arthroplasty, the appeal is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


